Title: To James Madison from the Inhabitants of Portland, Massachusetts, 6 July 1812 (Abstract)
From: Portland, Massachusetts Inhabitants
To: Madison, James


6 July 1812. Respectfully state: “that by our proximity to the British Provinces, we are peculiarly exposed to depredations. That the avenues to the Town are numerous, and some of them totally undefended. And in our present situation, Ships of War may enter our harbour, lay us under contribution, and destroy our habitations. The recollection of those indescribable sufferings, to which we were exposed, when the Town was destroyed, during the revolutionary War, will, we are confident, be considered a sufficient justification, for our anxiety on the present occasion. Having seen our houses in flames, the hard earnings of many years consumed in an hour; and our families driven into the Wilderness without the means of subsistence. We cannot remain indifferent, while exp⟨os⟩ed to a repetition of the same Calamities.
“We therefore most earnestly solicit your Excellency, that measures may be taken, for more effectually defending our Harbour and Town. And we beg leave to recommend … the necessity and expediency; of erecting a permanent Fort, or Battery of sixteen Guns at Jordans Point. Of this necessity, the former Secretary of War, was fully convinced.”
